Exhibit 10.3
AMENDMENT 2008-2
TO THE
AMENDED AND RESTATED 2005 EMPLOYMENT AGREEMENT
THIS AMENDMENT, dated as of December 18, 2008, between Integra LifeSciences
Holdings Corporation, a Delaware corporation (the “Company”) and John B.
Henneman, III (“Executive”).
RECITALS
WHEREAS, the Company and Executive previously entered into the Amended and
Restated 2005 Employment Agreement, dated as of December 19, 2005, (as amended
from time to time, the “Employment Agreement”), that sets forth the terms and
conditions of Executive’s employment with the Company;
WHEREAS, as of January 2, 2008, Company and Executive entered into Amendment
2008-1 to the Employment Agreement (“Amendment 2008-1”) to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the final regulations issued thereunder;
WHEREAS, the Company and Executive desire to amend the Employment Agreement to
extend the term of Executive’s employment and to modify certain other provisions
of the Employment Agreement; and
WHEREAS, Section 17(a) of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
Executive.
NOW, THEREFORE, the Company and Executive hereby agree that, effective as of
December 18, 2008, the Employment Agreement shall be amended as follows:
1. In the first paragraph under the heading entitled “Background” on page 1 of
the Employment Agreement, the words “Chief Administrative Officer” are hereby
replaced with the words “Chief Financial Officer.”
2. Section 2 of the Employment Agreement is hereby amended and restated to read
in its entirety as follows:
“2. Employment. The Company hereby employs Executive as Chief Financial Officer,
and Executive hereby agrees to accept such employment and agrees to render
services to the Company in such capacity (or in such other capacity in the
future as the Board may reasonably deem equivalent to such position) on the
terms and conditions set forth in this Agreement. Executive’s primary place of
employment shall be at the Principal Executive Office and Executive shall report
to the Chief Executive Officer.”

 





--------------------------------------------------------------------------------



 



3. Section 3 of the Employment Agreement is hereby amended and restated to read
in its entirety as follows:
“3. Term of Agreement. Unless earlier terminated by Executive or the Company as
provided in Section 12 hereof, the term of Executive’s employment under this
Agreement shall commence on the date of this Agreement and terminate on
January 4, 2011.”
4. Section 5 of the Employment Agreement is hereby amended and restated to read
in its entirety as follows:
“5. Compensation. Currently, the Company compensates Executive at a base salary
of $450,000 per year (the “Base Salary”). Effective January 1, 2009, the Company
shall compensate Executive for his services at a Base Salary of $475,000 per
year, and effective January 1, 2010, the Company shall compensate Executive for
his services at a Base Salary of $500,000 per year. Executive’s Base Salary
shall be payable in periodic installments in accordance with the Company’s
regular payroll practices in effect from time to time. Executive’s Base Salary
shall be subject to annual reviews, but may not be decreased without Executive’s
express written consent.”
5. Section 6 of the Employment Agreement is hereby amended and restated to read
in its entirety as follows:
“6. Bonus Opportunity. For the Company’s 2008 fiscal year, Executive shall have
the opportunity to receive an annual performance bonus targeted at 40% of
Executive’s Base Salary, and effective commencing with the Company’s 2009 fiscal
year, Executive shall have the opportunity to receive an annual performance
bonus targeted at 50% of Executive’s Base Salary, in each case based upon the
satisfaction of certain performance objectives as determined by the Compensation
Committee of the Board (the “Compensation Committee”), in its sole discretion.”
6. Section 8 of the Employment Agreement is hereby amended and restated to read
in its entirety as follows:
“8. Equity Compensation.

  (a)   Stock Options and Other Equity Compensation. The parties hereby
acknowledge and agree that the Company may in its discretion grant Executive
equity-based compensation awards from time to time. Equity-based awards granted
to Executive shall be subject to accelerated vesting as follows:

(i) Performance stock awards granted prior to December 18, 2008, stock options
and stock appreciation rights shall vest in full upon a Change in Control,
Executive’s termination of employment without Cause, for Good Reason, Disability
or death; and
(ii) Equity-based incentive awards granted on or after December 18, 2008 that
are structured to qualify as “performance-based compensation” (as described in
Section 162(m)(4)(C) of the Code) (other than stock options and stock
appreciation rights, which shall be subject to accelerated vesting in accordance
with Section 8(a)(i) above) shall vest in full upon a Change in Control.

 

2



--------------------------------------------------------------------------------



 



  (b)   Restricted Units. On or about December 18, 2008, the Company shall grant
to Executive an award in the form of contract stock for 88,877 shares of the
Company’s common stock (the “2008 Restricted Units”) pursuant to the Company’s
Amended and Restated 2003 Equity Incentive Plan and the terms and conditions set
forth in the Contract Stock/Restricted Units Agreement substantially in the form
attached as Exhibit A hereto (the “2008 Restricted Units Agreement”). The
parties hereby acknowledge and agree that the 2008 Restricted Units award
consists of both a signing award bonus and an annual equity-based award with
respect to the Company’s 2008 fiscal year, and that Executive shall not be
entitled to receive an additional equity-based award with respect to 2008
performance. The shares underlying the 2008 Restricted Units shall be delivered
to Executive in accordance with the terms of the 2008 Restricted Units
Agreement.     (c)   S-8. The Company agrees that for so long as it is required
to file reports under Sections 13 or 15(d) of the Securities Exchange Act of
1934, it will maintain in effect a Form S-8 registration statement covering the
issuance to Executive of the shares underlying Executive’s then outstanding
equity-based compensation awards.”

7. Subsection 12(a) of the Employment Agreement is hereby amended in its
entirety to read as follows:

  “(a)   Termination without Salary Continuation. In the event (i) Executive
terminates his employment hereunder other than for Good Reason, or
(ii) Executive’s employment is terminated by the Company for Cause, Executive
shall have no right to compensation or other benefits pursuant to this Agreement
for any period after his last day of active employment.”

8. The first paragraph of Subsection 12(b) of the Employment Agreement
(excluding clauses (1) through (3) of such subsection) is hereby amended in its
entirety to read as follows:

  “(b)   Termination with Salary Continuation (No Change in Control). Except as
provided in subsection 12(c) in the event of a Change in Control and subject to
Executive and the Company executing a mutual release that is mutually agreeable
(provided, however, that Executive shall not be required to execute such mutual
release as a condition to the receipt of the payments and benefits described
below unless the Company also executes such mutual release), in the event
(i) Executive’s employment is terminated by the Company for a reason other than
death, Disability or Cause, or (ii) Executive terminates his employment for Good
Reason, then the Company shall:”

 

3



--------------------------------------------------------------------------------



 



9. The first paragraph of Subsection 12(c) of the Employment Agreement
(excluding clauses (1) through (5) of such subsection) is hereby amended in its
entirety to read as follows:

  “(c)   Termination with Salary Continuation (Change in Control).
Notwithstanding anything to the contrary set forth in subsection 12(b), and
subject to Executive and the Company executing a mutual release that is mutually
agreeable (provided, however, that Executive shall not be required to execute
such mutual release as a condition to the receipt of the payments and benefits
described below unless the Company also executes such mutual release), in the
event within twelve months of a Change in Control: (i) Executive terminates his
employment for Good Reason, or (ii) Executive’s employment is terminated by the
Company for a reason other than death, Disability or Cause, then the Company
shall:”

10. Clauses (2) and (3) of Subsection 12(c) of the Employment Agreement are
hereby amended by substituting the phrase “December 19, 2012” for the phrase
“the fifth anniversary of the date of this Agreement” where the latter appears
therein.
11. The following new Subsection 12(f) is hereby added to the Employment
Agreement:

  “(f)    Expiration of Employment Term. Notwithstanding anything contained
herein, in no event shall the expiration of the employment term set forth in
Section 3 above or the Company’s election not to renew the employment term
constitute a termination of Executive’s employment by the Company without
Cause.”

12. Subsection 17(i) of the Employment Agreement is hereby amended by
substituting the following for the Executive’s address where such address
appears therein:
“John B. Henneman, III
c/o Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, New Jersey 08536”
13. In all respects not modified by this Amendment 2008-2, the Employment
Agreement and Amendment 2008-1 are hereby ratified and confirmed.
[Signature page follows]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company and Executive agree to the terms of the foregoing
Amendment 2008-2, effective as of the date set forth above.

            INTEGRA LIFESCIENCES HOLDINGS CORPORATION
      By:   /s/ Stuart M. Essig         Name: Stuart M. Essig       
Title: President and Chief Executive Officer        EXECUTIVE
      /s/ John B. Henneman, III       John B. Henneman, III         

 

5



--------------------------------------------------------------------------------



 



         

EXHIBIT A
[2008 Restricted Units Agreement]

 

6